TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-11-00240-CR


Ex parte Thomas Hollowell





FROM THE DISTRICT COURT OF LLANO COUNTY, 33RD JUDICIAL DISTRICT

NO. CR-5489, HONORABLE GUILFORD L. JONES III, JUDGE PRESIDING



O R D E R
PER CURIAM
Thomas Hollowell, acting pro se, appeals the order of the district court denying relief
in an article 11.072 post-conviction habeas corpus proceeding.  See Tex. Code Crim. Proc. Ann. art.
11.072, § 8 (West 2005).  Although we have not received the record, we are advised that the
order denying relief was signed on March 24, 2011 and the pro se notice of appeal was filed on
April 5, 2011.
The State has filed a motion to dismiss the appeal.  The motion is erroneously
premised on the assumption that Hollowell is seeking to appeal his 2005 conviction.  The motion
to dismiss is overruled.
The district clerk has sent the Court a copy of the district court's May 6, 2011 order
denying in part Hollowell's request for a free record on appeal.  In this order, the district court
directed the district clerk to prepare a record "at no cost to Defendant" consisting of:

a.  This Order.

b.  This Court's order of March 24, 2011.

c.  Reporter's Record of plea hearing on 8/30/2004.

d.  State's Exhibit 2 (Art. 62 admonishment) at time of the plea.

e.  The "Plea Packet" consisting of the admonitions document and the waiver,        
     confession and agreement document.


The clerk has not prepared and filed the appellate record as ordered by the district court.
The Llano County District Clerk is ordered to prepare an appellate record in this cause
in conformity to the May 6, 2011 order of the district court.  In addition to the items mentioned in
the district court's order, this record shall also contain copies of Hollowell's application for habeas
corpus relief pursuant to article 11.072 and the notice of appeal filed April 5, 2011.  This record shall
be tendered for filing in this Court no later than August 1, 2011.
It is ordered June 30, 2011.

Before Chief Justice Jones, Justices Henson and Goodwin
Do Not Publish